872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.C.J. & S. COAL COMPANY, INC., Respondent.
No. 89-5118.
United States Court of Appeals, Sixth Circuit.
April 5, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This Court having on April 19, 1988, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on September 30, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, C.J. & S. Coal Company, Inc., Price Kentucky, its officers, agents, successors, and assigns, shall make whole the following discriminatees by paying them the amounts set forth opposite their names, plus interest accrued to the date of payment, minus the tax withholding required by law.  Interest shall be computed in accordance with New Horizons for the Retarded.1


3
Tommy Caudill      $1,165.00
Fairon Johnson     934.35
Barry Little       555.52
Frank Mullins Jr.  502.23
Doley Hall         552.74
Mike Johnson       507.01
Don Yates          584.85
Denzel Sexton      578.83
Glen Hurst         361.16
Keith Meade        597.22
Harvey Sizemore    1,094.78
                   ---------
TOTAL              $7,433.69



1
 283 NLRB No. 181 (May 28, 1987).  Interest on and after January 1, 1987, shall be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest on amounts accrued prior to January 1, 1987 (the effective date of the 1986 amendment to 26 U.S.C. Sec. 6621), shall be computed in accordance with Florida Steel Corp., 231 NLRB 651 (1977)